Citation Nr: 1022893	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-38 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel












INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, denying entitlement to  the 
benefit sought. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2009). 

Through a February 2006 private psychiatric evaluation by Dr. 
E.W.H., the Veteran has been diagnosed as having chronic 
PTSD. There remains the issue of whether PTSD is causally 
linked to a verified in-service stressor.

The identified stressor in support of the Veteran's claim is 
that in February or March 1973, during training exercises at 
an Army base in San Juan, Puerto Rico,                  he 
witnessed an incident in which an M81 grenade accidentally 
exploded killing a fellow solder, F.O. 

As this incident is unrelated to participation in combat, it 
must be objectively verified through independent means to 
constitute a confirmed in-service stressor. See Cohen v. 
Brown, 10 Vet. App. 128 (1997). See also Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996).

In furtherance of the claim, the RO contacted the the United 
States Armed Services Center for Unit Records Research 
(CURR), the appropriate unit records depository and research 
agency at that time to attempt to verify the claimed 
incident.                    In July 2007, CURR responded 
that unit history documents showed that during March 1973, 
the Veteran's battalion was actively preparing for Tropical 
Falcon, an off-post training exercise at Salinas Training 
Base, Puerto Rico. The training exercise had included an 
airborne assault exrcise, small unit training and live fire 
exercises, and lasted from March 14 to March 27, 1973. 
However, the history      did not document any incidents in 
which a round exploded killing a soldier during training in 
Puerto Rico. Also, the Army casualty information available 
did not list anyone by the name F.O. as non-hostile killed in 
March 1973. The CURR report further stated that 1973 morning 
reports were not on file with that office, but that morning 
reports might be requested to verify if anyone assigned to 
that unit died in March 1973.

The Veteran has since provided a December 2007 statement from 
an individual with whom he served, stating that on or around 
April 13, 1973 there was an accident during a training 
exercise in San Juan, Puerto Rico in which an unnamed 
individual was killed by the firing of an M81 grenade.

Following receipt of this statement, the Veteran updated his 
description of the alleged stressor to indicate that there 
were several casualties attributable to the incident 
including three individuals killed, and five or six 
individuals wounded. 

Based on the above, there is objective confirmation of the 
training exercise                the Veteran described, 
having occurred in March 1973 in Puerto Rico, as noted by the 
CURR report. The December 2007 lay affiant's statement 
provides some generalized support to the account of events 
provided by the Veteran, though the date of the alleged 
incident is clearly inconsistent with what unit history 
records show as the time period of the relevant training 
exercises.  

The Board finds that a further attempt to independently 
corroborate the Veteran's alleged stressor is warranted. This 
should consist of obtaining morning reports from the unit 
with which he served, as suggested by the CURR report, to 
attempt to verify whether there were any casualties in 
connection with the identified incident. A records request to 
the National Personnel Records Center (NPRC) for this 
information is therefore in order. 

Provided on further case development that the Veteran's 
alleged stressor is independently confirmed, the RO/AMC 
should schedule him for a VA psychiatric examination to 
determine whether he has PTSD due to this verified incident. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and request that it 
search morning reports for the unit with 
which the Veteran served,               to 
determine whether there were any non-
hostile casualties sustained during March 
1973 training exercises, including 
involving F.O., the individual named by              
the Veteran.

2.	Provided that an in-service stressor is 
independently verified, then the RO/AMC 
should schedule the Veteran for a 
psychiatric examination to determine the 
nature and etiology of any current PTSD. 
The claims folder must be made available 
to the examiner for review. The clinical 
history and all pertinent psychiatric 
pathology should be discussed in the 
examination report. If PTSD is diagnosed, 
the examiner should specify whether an 
independently verified stressor was used 
as a basis for the diagnosis.        The 
examiner should then opine whether it is 
at least as likely as not that PTSD had 
its onset due to the confirmed in-service 
stressor. 

3.	The RO/AMC should then review the 
claims file.                      If the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Thereafter, the RO/AMC should 
readjudicate the claim on appeal in light 
of all additional evidence received.            
If the benefit sought on appeal is not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

        (CONTINUED ON THE NEXT PAGE)





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


